Citation Nr: 1641458	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a right bundle branch block of the heart.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico.

In a September 2011 rating decision, the St. Petersburg, Florida, RO conducted a special review of the Veteran's claims file, pursuant to Nehmer v. United States Department of Veterans Affairs. See 38 C.F.R. § 3.816 (2015).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007) (Nehmer IV).  The regulation, 38 C.F.R. § 3.816, defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  In the September 2011 rating decision, the RO determined that the Veteran was not a Nehmer class member and, therefore, denied entitlement to service connection for ischemic heart disease.   In addition, the RO confirmed the previous denials for service connection for right bundle branch block, coronary artery disease, and atrial fibrillation.  

In an August 2012 statement of the case (SOC), the RO in Phoenix, Arizona, characterized the issue on appeal as entitlement to service connection for a heart condition, to include right bundle branch block, atrial fibrillation, and ischemic heart disease.  However, in his September 2012 substantive appeal, the Veteran limited his appeal to a claim of service connection for a right bundle branch block.  In fact, he stated, "I concede to the denials of service connection for atrial fibrillation and ischemic heart disease.  However, I wish to continue on appeal the issue for service connection for right bundle branch blockage."  Therefore, the issue on appeal has been recharacterized, as reflected on the title page.

The Board also notes that the claim for service connection for a right bundle branch was previously denied by the RO in an October 1991 rating decision, which the Veteran did not appeal.  The Board also issued a decision in July 2007 denying service connection for ischemic heart disease, but that decision did not specifically adjudicate the claim for service connection for a right bundle branch.  Nevertheless, service department records were received by VA after the October 1991 rating decision and are relevant to the claim.  As a result, the claim must be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received. See 38 C.F.R. § 3.156 (c) (new and material evidence-service department records).  

The Board notes that, in January 2014, the Veteran filed a notice of disagreement (NOD) with a January 2014 rating decision denying service connection for hypercholesterolemia.  A SOC was issued in March 2015; however, the Veteran did not submit a timely substantive appeal. See 38 C.F.R. § 20.202.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The merits of the claim for service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

With respect to the Veteran's right bundle branch block, the Board notes that the Veteran was afforded a VA general medical examination in May 2001 and a VA heart examination in March 2006.  The May 2001 VA examiner did not address the Veteran's August 1983 diagnosis of right bundle branch block.  He noted that an EKG was benign appearing and showed a right bundle branch block, but he did not provide an opinion related to the diagnosis.  Rather, he referenced complaints of atypical chest pain documented in a 1988 service treatment record and opined that it was impossible to provide any opinion with any degree of medical certainty that the 1988 chest pain was related to the Veteran's current cardiac condition.  In the March 2006 VA examination report, the examiner noted the Veteran's diagnosis of a right bundle branch block in 1983; however, she found that it was clinically insignificant.  However, no rationale was provided for that statement.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA medical records.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran currently has a right bundle branch and whether it results in any current disability.  If so, the examiner should state whether it is at least as likely as not that the current disability manifested in service or is related thereto.

In making this determination, the examiner should specifically address the August 1983 EKG and August 1983 and September 1983 service treatment records pertaining to the diagnosis of a right bundle branch block during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


